DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

That the amendment to the claim languages filed on 12/27/21 has been fully considered and made of record. Claims 14-33 are now pending of record.

Claim Objections
Claims 14-33 are objected to because of the following informalities:  
The phrases: 
”, each rotor plate member and stator plate member formed by the method comprising;” (claim 14, lines 6-7” should be changed to: --“, wherein in the forming of the rotor core and the stator core, each rotor plate member of the plurality of rotor plate members, and each stator plate member of the plurality of stator plate members further comprising;” --, for clarity of the claim languages.
“wherein rotor plate includes the bridge portion” (claim 14, line 14) should be changed to: --“wherein the rotor plate member formed includes the bridge portion, and the stator plate member formed includes the slot portion that obtained after the blanking from a same piece of the electric steel plate.” --.   Appropriate correction is required.
The above is example of inconsistency and problematic issue noticed by the Examiner. Applicant is respectfully asked to further review the entire claim languages in the application for any deficiency that may still be present.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been acknowledges.  There are still some issues which is still existed in the claims, Applicant is requested to address above issues in order to place the claims in condition for allowance (see above claim objection).

Conclusion
This application is in condition for allowance except for the claim objection set forth above, claim 14 is requested to correct all the pending claim objection above as so to place the application in better condition for allowance.   
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt